Case 1:18-cv-00036-MAC-KFG Document 13 Filed 02/03/21 Page 1 of 1 PageID #: 175




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 HENRY HERNANDEZ,                                 §
                                                  §
                 Petitioner,                      §
                                                  §
 versus                                           §    CIVIL ACTION NO. 1:18-CV-36
                                                  §
 DALLAS B. JONES,                                 §
                                                  §
                 Respondent.                      §
                      MEMORANDUM ORDER ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Henry Hernandez, proceeding pro se, filed this petition for writ of habeas corpus pursuant

 to 28 U.S.C. § 2241. The court referred this matter to the Honorable Keith F. Giblin, United

 States Magistrate Judge, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge has submitted a Report and Recommendation of United States Magistrate

 Judge recommending the petition be denied.

          The court has received the Report and Recommendation of United States Magistrate Judge,

 along with the record, pleadings, and all available evidence. No objections were filed.

                                              ORDER
          Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report of the magistrate judge is ADOPTED. A final judgment shall be entered

 denying the petition.

          SIGNED at Beaumont, Texas, this 3rd day of February, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
